UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 8, 2013 SMTC CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-31051 98-0197680 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 635 Hood Road Markham, Ontario, Canada L3R 4N6 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (905) 479-1810 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On August 7, 2013, SMTC Corporation issued a press release announcing its financial results for its second quarter ended June 30, 2013, a copy of which is attached as Exhibit 99.1 to this Current Report and incorporated herein by reference. On August 8, 2013, SMTC Corporation held a teleconference announcing its financial results for its second quarter ended June 30, 2013. A transcript of this teleconference is attached as Exhibit 99.2 to this Current Report and incorporated herein by reference. The information being furnished under Item 2.02 in this Form 8-K, including the accompanying exhibits, shall not be deemed to be “filed” for the purposes of Section 18 of the Securities and Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liability of such section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, regardless of the general incorporation language of such filing, except as shall be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibit Number Description Press Release of SMTC Corporation dated August 7, 2013. Transcript of SMTC Corporation’s second 2013 results teleconference held August 8, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 8, 2013 SMTC CORPORATION By: /s/ Lawrence H. Silber Name: Lawrence H. Silber Title: Interim Chief Executive Officer
